Drawings
Figures 4-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: while prior art is found that would isolate the voltage line from the pixel circuit at the time of data writing, no prior art was found to teach or suggest a “power supply connection transistor” as claimed and that “the other electrode of the capacitor is conductive with each of the plurality of first power supply voltage lines via the power supply connected transistor” in a light emission period. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The following is a non-exhaustive list of the prior art most relevant to the instant application:

	b.	Choi, US 2011/0227889 A1, hereinafter “Choi”, teaches the first and second power supply voltage lines as claimed. However, Choi does not teach that the second electrode of the capacitor is connected to the first power supply voltage lines via a power supply connection transistor during a light emission period, in addition to being always connected to the second power supply voltage lines. While, in fig. 2, it may seem that the second electrode of the capacitor may be connected to both ELVDD1 and ELVDD2 via SW1 and M1, it is noted that SW1 and M1 work complementary to each other, therefore the capacitor is never connected to both power lines at the same time.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEPEHR AZARI/Primary Examiner, Art Unit 2621